Brown contested before the Appellate Tax Board (board) the board of assessors’ (assessors) valuation of three parcels of real property owned by Brown. The assessors filed pleas in bar based upon Brown’s failure to comply with requests for information made to him by the assessors under G. L. c. 59, § 38D (1984 ed.). The board allowed the pleas in bar and ordered dismissal of Brown’s appeals.
General Laws c. 58A, § 13 (1984 ed.), provides in relevant part: “The board shall make a decision in each case heard by it and may make findings of fact and report thereon in writing ... the board shall make such findings and report thereon if so requested by either party .... If no party requests such findings and report, all parties shall be deemed, to have waived all rights of appeal . . . upon questions as to the admission or exclusion of evidence, or as to whether a finding was warranted by the evidence.”
In some circumstances, the failure of a property owner to comply with requests for information under G. L. c. 59, § 38D, is a bar to a statutory appeal of the assessors’ determinations. Brown now raises issues of statutory interpretation as to the validity of the requests for information which the assessors sent to him. Brown’s appeal must fail because there are no findings of fact or report of the board before us, nor did either party request such findings or report. We have no way of knowing what took place before the board; consequently, no question of law is presented to us for decision. Assessors of Norwood v. Barton, 384 Mass. 699 (1981). See Fox Ridge Assocs. & Co. v. Assessors of Marshfield, 387 Mass. 1002 (1982), appeal dismissed, 464 U.S. 801 (1983).

Decisions of the Appellate TaxBoard affirmed.